 Case 2:21-cv-13471-CCC-JSA Document 1 Filed 07/08/21 Page 1 of 19 PageID: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 JOSE ERAZO,
                                                  Hon. ___________________________
 Plaintiff,                                       Case No. _______________________

 v.                                               NOTICE OF REMOVAL

 DR PEPPER SNAPPLE GROUP –
 AVENEL RDC; DR PEPPER/SEVEN-UP,
 INC.; DR PEPPER/SEVEN-UP, INC. FOR
 MOTTS LLP; AMAN SUKHRAM;
 CORPORATION 1-5; JOHN DOES 6-10; and
 MANAGERS 11-15

 Defendants.


TO: THE CLERK OF COURT;
AND TO: PLAINTIFF, NAMED ABOVE, AND HIS COUNSEL OF RECORD:

PLEASE TAKE NOTICE THAT Keurig Dr Pepper Inc., (formerly known as Dr Pepper Snapple

Group, and incorrectly captioned as “Dr Pepper Snapple Group – Avenel RDC”), Dr

Pepper/Seven-Up Inc., and Mott’s LLP (incorrectly captioned as “Dr Pepper/Seven-Up, Inc. For

Motts LLP”) (collectively “the Corporate Defendants”) hereby remove to this Court the State

Court Action (as defined below) pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, and as ground

for their removal state as follows:

                               I.     STATEMENT OF THE CASE

               On January 18, 2021, Plaintiff Jose Erazo (“Plaintiff”) filed a complaint (the

“Complaint”) in the Superior Court of New Jersey, Law Division: Union County entitled Jose

Erazo v. Dr Pepper Snapple Group – Avenel RDC; Dr Pepper/Seven-Up Inc.; Dr Pepper/Seven-

Up, Inc. For Motts LLP; Aman Sukhram; Corporation 1-5; John Does 6-10; and Managers 11-

15, Docket No. UNN-L-180-21 (the “State Court Action”).

                                              1

92458401v.2
 Case 2:21-cv-13471-CCC-JSA Document 1 Filed 07/08/21 Page 2 of 19 PageID: 2




               On May 28, 2021, the State Court notified Plaintiff in writing of its intent to dismiss

the matter in sixty days for lack of prosecution, due to Plaintiff’s delay in serving the Summons

and Complaint for four months. Plaintiff subsequently served the Corporate Defendants on July

9, 2021.

               True and correct copies of all process, pleadings and orders on file with the Clerk

of the Superior Court of New Jersey, Union County, and the Civil Case Information Statement are

attached as Exhibit A hereto (“Ex. A”).

               In this lawsuit, Plaintiff alleges that all of the defendants named in the Complaint

failed to pay Plaintiff overtime compensation, as well as discriminated and retaliated against him.

Plaintiff asserts the following twelve (12) causes of action in his Complaint, set forth in the same

order as listed in the Complaint: (1) New Jersey Wage and Hour Law (“NJWHL”) – Failure to Pay

Overtime; (2) violation of the Conscientious Employee Protection Act (“CEPA”); (3) NJWHL –

Unlawful Adverse Employment Action; (4) Violation of Public Policy (“Pierce Claim”); (5) Wage

Theft Act (“WTA”), 2019 N.J. Laws, ch. 212 §§ 2, 4 Retaliation and/or Unlawful Adverse

Employment Action; (6) Intentional Infliction of Emotional Distress; (7) Negligent Infliction of

Emotional Distress; (8) Respondeat Superior; (9) Workers’ Compensation Retaliation; (10)

Termination on the Basis of Race and/or National Origin in Violation of New Jersey Law Against

Discrimination (“NJLAD”); (11) Termination Due to Disability in Violation of NJLAD; and (12)

Failure to Offer Reasonable Accommodation in Violation of the NJLAD.

                              II.    DIVERSITY JURISDICTION

               This Court has subject matter jurisdiction in this case based upon diversity of

citizenship under 28 U.S.C. § 1332 because the lawsuit is between citizens of different states and

the amount in controversy exceeds $75,000, exclusive of interest and costs.


                                                  2

92458401v.2
    Case 2:21-cv-13471-CCC-JSA Document 1 Filed 07/08/21 Page 3 of 19 PageID: 3




A. Complete Diversity Between Properly Joined Parties

                  On information and belief, Plaintiff is a resident of the State of New Jersey. Indeed,

the Complaint alleges that Plaintiff “reside[s] at 48 6th Street, Apt. 2, City of Elizabeth (07203),

County of Union, State of New Jersey….” Ex. A, Complaint, p.1.

                  Defendant Keurig Dr Pepper Inc. (“KDPI”) is incorporated under the laws of the

State of Delaware and has its principal place of business in Frisco, Texas. (Exhibit B, Declaration

of Harold Busch, Esq. (hereinafter “Busch Decl.”), ¶ 4). Under 28 U.S.C. § 1332(c)(1), a

corporation shall be deemed to be a citizen of any State in which it is incorporated and the State

where it has its principal place of business. Therefore, KDPI is a citizen of Delaware and Texas.

                  Defendant Dr Pepper/Seven-Up Inc. (“DPSU”) is incorporated under the laws of

the state of Delaware and has its principal place of business in Frisco, Texas. (Id. at ¶ 5). Therefore,

under 28 U.S.C. § 1332(c)(1), DPSU is a citizen of Delaware and Texas.

                  Defendant Mott’s LLP (“Mott’s”) is a Limited Liability Partnership. (Id. at ¶ 6).

The citizenship of an LLP is determined by the citizenship of its partners. Mierzwa v. Safe &

Secure Self Storage, LLC, 493 Fed. App’x 273, n.5 (3d Cir. 2010) (citing Zambelli Fireworks Mfg.

Co., Inc. v. Wood, 592 F.3d 412, 420 (3d Cir. 2010)). The partners of Mott’s are MSSI, LLC

(“MSSI”) and Americas Beverages Management GP (“ABM”). (Id.). The sole member of MSSI

is ABM.1 (Id. at ¶ 7). The partners of ABM are Snapple Beverage Corp. and Nantucket Allserve,

Inc.2 (Id. at ¶ 8). Snapple Beverage Corp. is incorporated under the laws of the State of Delaware

with its principal place of business in Frisco, Texas. (Id. at ¶ 9). Nantucket Allserve is




1
  For the purposes of determining diversity jurisdiction, the citizenship of an LLC is determined by the citizenship of
its members. Wood, 592 F.3d at 420.
2
  For the purposes of determining diversity jurisdiction, the citizenship of partnership is also determined by the
citizenship of its partners. Id.
                                                            3

92458401v.2
 Case 2:21-cv-13471-CCC-JSA Document 1 Filed 07/08/21 Page 4 of 19 PageID: 4




incorporated under the laws of the State of Delaware with its principal place of business in Frisco,

Texas. (Id. at ¶ 10). Accordingly, Mott’s is a citizen of Delaware and Texas.

               On information and belief, Aman Sukhram (“Sukhram”) is a citizen of the State of

New Jersey.     However, for the reasons detailed below, Sukhram’s citizenship should be

disregarded for the purposes of diversity jurisdiction and removal based on the fraudulent joinder

doctrine. Additionally, Sukhram has not yet been properly served in this matter.

               The remaining Defendants are named as “Doe” Defendants, and as such, are

disregarded in determining the existence of diversity. 28 U.S.C. § 1441(a).

B. Fraudulent Joinder

               Diversity jurisdiction normally requires the existence of complete diversity, i.e., all

defendants must have different citizenship from that of the plaintiff. City of Indianapolis v. Chase

Bank of New York, 314 U.S. 63, 69-70 (1941). However, the doctrine of fraudulent joinder

provides an exception to the requirement that removal be predicated solely upon complete

diversity. In re Briscoe, 448 F.3d 201, 215-16 (3d Cir. 2006). Thus, in a suit with named

defendants who are not of diverse citizenship from the plaintiff, the diverse defendants may still

remove the action if they can establish that the non-diverse defendant was fraudulently named or

joined solely to defeat diversity. Id. at 216. A defendant is fraudulently joined where there is no

reasonable basis in fact or colorable ground supporting the claim against the joined defendant.

Abels v. State Farm Fire & Cas. Co., 770 F.2d 26, 32 (3d Cir. 1985) (internal quotations omitted).

If the Court determines that the joinder was fraudulent in this sense, it can disregard, for

jurisdictional purposes, citizenship of the non-diverse defendant, assume jurisdiction over a case,

dismiss the non-diverse defendant, and thereby retain jurisdiction. Briscoe, 448 F.3d at 216

(internal quotations omitted).


                                                  4

92458401v.2
 Case 2:21-cv-13471-CCC-JSA Document 1 Filed 07/08/21 Page 5 of 19 PageID: 5




                Here, it is clear that Plaintiff improperly joined Sukhram in order to defeat diversity

jurisdiction. As discussed below, there are no reasonable bases in fact or colorable grounds

supporting any of the claims asserted against Sukhram; therefore, the Court should disregard

Sukhram for purposes of determining diversity jurisdiction exists.

              i.   Plaintiff’s Claims under NJWHL and WTA Are Baseless Because Sukhram
                   Was Not Plaintiff’s Employer.

                Plaintiff alleges that he was not paid overtime wages in violation of the New Jersey

Wage Hour Laws. NJWHL prohibits an “employer” from failing to pay it employees at least the

federal minimum hourly wage rate set by the FLSA and at least time and a half for working in

excess of forty hours a week. N.J. Stat. Ann. §§ 34:11-56a; 34:11-56a4. To determine whether

an entity or individual is an “employer” under the NJWHL, courts consider whether the alleged

employer: (1) had the power to hire and fire the employees; (2) supervised and controlled

employees’ work schedules or conditions of employment; (3) determined the rate and method of

payment; and (4) maintained employment records. Wang v. Chapei LLC, Civil Action No. 15-

2950 (MAS) (DEA), 2020 WL 468858, at * 6 (D.N.J. Jan 29, 2020) (internal quotations omitted).

                Here, Plaintiff’s Complaint does not allege that Sukhram was his employer for the

purposes of NJWHL. Further, Plaintiff failed to allege any facts to demonstrate, or from which a

reasonable inference could be made, that Sukhram acted as his employer. Plaintiff did not allege

that Sukhram had the power to hire and/or fire him, controlled Plaintiff’s work schedule or the

conditions of his employment, determined Plaintiff’s rate and method of payment, or maintained

Plaintiff’s employment records.      Therefore, Plaintiff failed to assert any colorable grounds

supporting his claims against Sukhram because Plaintiff failed to explicitly or implicitly allege

that Sukhram was Plaintiff’s employer.



                                                   5

92458401v.2
 Case 2:21-cv-13471-CCC-JSA Document 1 Filed 07/08/21 Page 6 of 19 PageID: 6




                    Plaintiff also asserts claims under the Wage Theft Act for retaliation and/or adverse

employment action against Sukhram. WTA amended the NJWHL as well as the New Jersey Wage

Payment Law (“NJWPL”). Perloff v. SoMo Audience Corp., Civil Action No. 2:19-cv-09172-

KSH-CLW, 2020 WL 7183552, at *1 (D.N.J. Aug. 7, 2020). While not explicitly stated in the

Complaint, Plaintiff’s allegations arise under the amendments to the NJWPL.

                Specifically, NJWPL, as amended by WTA, prohibits an employer from taking a

retaliatory action against an employee because the employee complained that the employer did not

pay the employee’s full wages. N.J. Stat. Ann. § 34:11-4.10(a). While the NJWPL imposes

individual liability, individual liability is restricted to the entity’s officers and any agents having

management authority over the entity. State of New Jersey v. Haig’s Serv. Corp., Civ. No. 12-

4797 (WJM), 2016 WL 4472952, at *11 (D.N.J. Aug. 24, 2016).

                As with his claims under NJWHL, Plaintiff has not explicitly alleged that Sukhram

was his employer for the purposes of NJWPL. Nor has Plaintiff alleged that Sukhram was an

officer or agent with management authority sufficient to make a colorable claim under NJWPL

against Sukhram.

                For these reasons, Plaintiff has no reasonable grounds for his claims under NJWHL

and NJWPL, as amended by the Wage Theft Act, against Sukhram.

              ii.      Plaintiff’s Claims under NJLAD against Sukhram Are Baseless.

                The New Jersey Law Against Discrimination prohibits unlawful employment

practices and discrimination by an employer. Tarr v. Ciasulli, 853 A.2d 921, 928 (2004).

However, the definition of employer does not include an individual supervisor. Gross v. City of

New Jersey, Civil Action No. 18-9802, 2019 WL 2120312, at *3 (May 15, 2019) (citing Tarr, 853

A.2d at 928). Instead, “individual liability of a supervisor for acts of discrimination or for creating


                                                     6

92458401v.2
 Case 2:21-cv-13471-CCC-JSA Document 1 Filed 07/08/21 Page 7 of 19 PageID: 7




or maintaining a hostile environment can only arise through the ‘aiding and abetting’ mechanism

that applies to ‘any person[]’” under the statute. Cicchetti v. Morris Cnty. Sheriff's Office, 947

A.2d 626, 645 (2008). Here, Plaintiff did not specifically plead an aiding and abetting theory

against Sukhram. In fact, the terms “aiding” and “abetting” are absent from Plaintiff’s Complaint.

Therefore, Plaintiff has not provided a reasonable ground or colorable basis on which to assert

claims under NJLAD against Sukhram. See, e.g., Bobo v. Wildwood Public Schs. Bd. Of Educ.,

Civil No. 13–5007 (RBK/KMW), 2014 WL 7339461, at *16 (D.N.J. Dec. 23, 2014) (dismissing

plaintiff’s NJLAD claims against individual employees where the complaint did not specifically

state that the employees “aided” or “abetted” the plaintiff’s employer); see also White v. Cleary,

Civil Action No. 09–4324 (PGS), 2012 WL 924338, at * 5 (D.N.J. Mar. 19, 2012) (dismissing

plaintiff’s claim under NJLAD against individual employees as a matter of law because plaintiff

failed to specifically plead an aiding and abetting theory).

                       Even if Plaintiff alleged Sukhram aided and abetted the Corporate
                       Defendants, Plaintiff has not alleged a reasonable ground or colorable
                       claim of race, national origin, or disability discrimination under
                       NJLAD against Sukhram.

               Assuming that Plaintiff sufficiently pled that Sukhram could be held liable in his

individual capacity under NJLAD—which he did not—Plaintiff also failed to plead a colorable

claim of race, national origin, or disability discrimination against Sukhram.

               To establish a claim of race and/or national origin discrimination, Plaintiff must

show that he: (1) is a member of a protected class; (2) was qualified; and (3) was subject to adverse

employment action under circumstances giving rise to an inference of discrimination. Sarullo v.

U.S. Postal Serv., 352 F.3d 789, 797 (3d Cir. 2003).

               With respect to his national origin discrimination claim, Plaintiff failed to plead

membership to a protected national origin.

                                                  7

92458401v.2
 Case 2:21-cv-13471-CCC-JSA Document 1 Filed 07/08/21 Page 8 of 19 PageID: 8




                National origin usually refers to the country where a person was born, or, more
                broadly, the country from which his or her ancestors came. In some cases, however,
                courts have been willing to expand the concept of “national origin” to include
                claims from persons such as cajuns or serbs based upon the unique historical,
                political and/or social circumstances of a given region.

Vitalis v. Sun Constructors, Inc., 481 Fed. App’x 718, 721 (3d Cir. 2012) (internal quotations

omitted).

                Here, Plaintiff did not identify his national origin in the Complaint. Without facts

identifying Plaintiff’s particular national origin, there are no circumstances that can give rise to an

inference of national origin discrimination by Sukhram. Therefore, Plaintiff’s allegations are

insufficient to raise a colorable claim of national origin discrimination against Sukhram.

                Plaintiff also has not pled any circumstances that support an inference of race

discrimination. The Complaint alleges a handful of statements and/or conduct by Sukhram toward

Plaintiff. Ex. A, Compl. at ¶ 22-23. However, Plaintiff has not pleaded facts suggesting that

Sukhram made these alleged statements and/or that such conduct occurred because of Plaintiff’s

race. In fact, Plaintiff has not alleged sufficient facts to demonstrate any relationship at all between

the alleged conduct and statements and his race. Thus, Plaintiff has not pled any facts or

circumstances giving rise to an inference of discrimination by Sukhram against Plaintiff on the

basis of Plaintiff’s race.

                Plaintiff also failed to allege facts sufficient to assert a colorable claim of disability

discrimination.    To establish a prima facie case of disability discrimination, Plaintiff must

demonstrate that: (1) he is a member of a protected class; (2) he was otherwise qualified and

performing the essential functions of the job; (3) he was terminated; and (4) his employer thereafter

sought similarly qualified individuals for the job who were not members of his protected class.

Joseph v. N.J. Transit Rail Operations Inc., 586 Fed. Appx. 890, 892 (3d Cir. 2014).


                                                    8

92458401v.2
    Case 2:21-cv-13471-CCC-JSA Document 1 Filed 07/08/21 Page 9 of 19 PageID: 9




                    Here, Plaintiff did not pled that he was qualified and performing the essential

functions of the job. Instead, Plaintiff admitted that he was terminated merely three months earlier

for crashing his forklift. Ex. A, Compl. at ¶ 24. Furthermore, Plaintiff's Complaint fails to allege

any facts whatsoever in support of the final element of the prima facie case of disability

discrimination under the NJLAD. Plaintiff makes no allegations at all regarding Sukhram’s efforts

to hire someone to replace him, let alone that Sukhram sought similarly qualified individuals who

were not disabled. See Taylor v. Lincare, Inc., Civil No. 15-6284 (RMB/JS), 2016 WL 3849852,

at * 4 (D.N.J. July 15, 2016) (dismissing plaintiff’s complaint for failing to adequately plead the

second and fourth elements of disability discrimination).

                    For these reasons, Plaintiff’s Complaint fails to plead reasonable bases in fact or

colorable grounds supporting his race, national origin, and disability discrimination claims under

NJLAD against Sukhram.

                             Even if Plaintiff alleged that Sukhram aided and abetted the Corporate
                             Defendants, Plaintiff also has not alleged a reasonable ground or
                             colorable claim for failure to accommodate under NJLAD against
                             Sukhram.

                    To establish a claim under NJLAD for failure to make a reasonable disability

accommodation, Plaintiff must allege that: (1) he was disabled and his employer knew it; (2) he

requested an accommodation or assistance; (3) his employer did not make a good faith effort to

assist; and (4) he could have been reasonably accommodated. Armstrong v. Burdette Tomlin Mem.

Hosp., 438 F.3d 240, 246 (3d Cir. 2006).

                    Plaintiff’s failure to accommodate claim is premised on a single conclusory

allegation regarding the availability of light duty. Ex. A, Compl. at Count Eleven [sic].3 However,

the Complaint is completely devoid of facts alleging that Plaintiff ever requested light duty work,


3
    Plaintiff’s Complaint misnumbered the causes of action asserted.
                                                           9

92458401v.2
Case 2:21-cv-13471-CCC-JSA Document 1 Filed 07/08/21 Page 10 of 19 PageID: 10




or any accommodation at all. Plaintiff also failed to allege facts demonstrating that Sukhram

refused make a good faith effort to accommodate Plaintiff’s request—likely because Plaintiff has

not alleged that Plaintiff requested any such accommodation from Sukhram or anyone else or that

Sukhram was in a position to approve any alleged light duty request. Finally, while Plaintiff claims

that “light duty work” was available, he did not plead any facts to support that light duty was a

reasonable accommodation based on the work he performed. As such, Plaintiff has not raised a

reasonable basis or colorable ground to assert a failure to accommodate claim under NJLAD

against Sukhram.

              iii.   Sukhram Is Not Individually Liable for Plaintiff’s CEPA, Pierce, or Workers’
                     Compensation Retaliation Claims.

                 Plaintiff asserted common law and statutory retaliatory discharge claims against

Sukhram. However, Plaintiff’s Complaint fails to provide a reasonable basis or colorable ground

to ultimately impose liability against Sukhram in his individual capacity for any of these causes of

action.

                        Plaintiff’s Complaint is insufficient to demonstrate individual liability
                        for CEPA retaliatory discharge against Sukhram.

                 To establish a prima facie case under Conscientious Employee Protection Act,

Plaintiff must demonstrate that: (1) he reasonably believed that his employer's conduct was

violating either a law, rule, or regulation promulgated pursuant to law, or a clear mandate of public

policy; (2) he performed a “whistle-blowing” activity described in N.J. Stat. Ann. § 34:19–3(c);

(3) an adverse employment action was taken against him; and (4) a causal connection exists

between the whistle-blowing activity and the adverse employment action. Dewelt v. Measurement

Specialties, Inc., Civil Action No. 02–cv–3431 (PGS), 2007 WL 542234, *4 (D.N.J. Feb. 16, 2007)

(citing Dzwonar v. McDevitt, 828 A.2d 893, 900 (2003)). Although CEPA can impose individual


                                                 10

92458401v.2
Case 2:21-cv-13471-CCC-JSA Document 1 Filed 07/08/21 Page 11 of 19 PageID: 11




liability on agents or employees of the employer entity, it will not impose liability on any employee

or supervisor unless Plaintiff proves that the individual defendant took an adverse employment

action against Plaintiff because of his whistle blowing. Brennan v. Palmieri, Civil Case No. 07–

4364 (FSH), 2008 WL 5233782, at *6 (D.N.J. Dec. 12, 2008). Therefore, Plaintiff is required to

include factual allegations that, if accepted as true, could establish how Sukhram was personally

liable for a CEPA violation. See id. For example, Plaintiff’s Complaint would need to show how

Sukhram took a retaliatory adverse employment action against Plaintiff that was causally linked

with Plaintiff’s alleged disclosure of unethical, unlawful, illegal, fraudulent, and corrupt activity.

See id.

               Plaintiff’s Complaint alleges that he complained about allegedly “unsafe work

conditions” and “illegal work practices” as the basis for his CEPA retaliation claim. Ex. A, Compl.

at ¶ 31 and Count Two. However, even accepting these allegations as true, Plaintiff’s Complaint

does not allege any facts demonstrating that Sukhram individually took any retaliatory adverse

employment actions against Plaintiff that was causally linked with Plaintiff’s alleged complaints.

Indeed, Plaintiff does not even allege that Sukhram was aware of the alleged complaints.

Moreover, Plaintiff does not allege the timing between his alleged complaints and his termination

or any disciplinary action Plaintiff faced. Plaintiff does not even allege that Sukhram had the

authority to terminate Plaintiff’s employment. In fact, Plaintiff does not allege that Sukhram

specifically played any role at all in Plaintiff’s termination.

               For these reasons, Plaintiff has not pled any reasonable basis or colorable ground

to assert a CEPA retaliation claim against Sukhram.




                                                  11

92458401v.2
Case 2:21-cv-13471-CCC-JSA Document 1 Filed 07/08/21 Page 12 of 19 PageID: 12




                       Plaintiff’s Complaint fails to support a Pierce claim against Sukhram.

               A Pierce common law wrongful discharge claim allows an at-will employee to

assert a wrongful termination claim when his discharge was contrary to a clear mandate of public

policy. Bobo v. Wildwood Public Schs. Bd. Of Educ., Civil No. 13–5007 (RBK/KMW), 2014 WL

7339461, at *10 (D.N.J. Dec. 23, 2014). However, only employees who personally participate in

the tort of wrongful discharge may be held individually liable. Ballinger v. Delaware River Port

Authority, 800 A.2d 97, 110 (2002).

               Here, as with Plaintiff’s CEPA claim discussed above, Plaintiff has not pled any

facts demonstrating Sukhram’s participation in his allegedly wrongful discharge. Thus, Plaintiff

has not pled a reasonable basis or colorable ground to support imposing individual liability against

Sukhram for Plaintiff’s Pierce Claim.

                       Plaintiff’s Complaint does not demonstrate Sukhram’s liability for
                       workers’ compensation retaliation.

               To make a prima facie case for a retaliatory discharge relating to a workers’

compensation claim, Plaintiff must prove that he: (1) made or attempted to make a claim for

workers' compensation; and (2) was discharged in retaliation for making that claim. Cerracchio

v. Alden Leeds, Inc., 538 A.2d 1292, 1297 (1988). Here, Plaintiff’s workers’ compensation

retaliation claim against Sukhram fails for similar reasons as his CEPA and Pierce claims. Plaintiff

has not pled any facts demonstrating the timing between filing or attempting to file his workers’

compensation claim and his termination. Further, not only has Plaintiff failed to make any

allegations regarding Sukhram’s involvement in Plaintiff’s termination, Plaintiff also has not

alleged that Sukhram was even aware of Plaintiff’s actual or attempted workers’ compensation

claim. As such, the Complaint fails to allege sufficient facts that Sukhram terminated Plaintiff in

retaliation for Plaintiff’s workers’ compensation claim.

                                                12

92458401v.2
Case 2:21-cv-13471-CCC-JSA Document 1 Filed 07/08/21 Page 13 of 19 PageID: 13




                For these reasons, Plaintiff has not asserted a colorable ground or reasonable basis

to support his workers’ compensation retaliatory discharge claim against Sukhram.

              iv.   Plaintiff’s Has Not Pled Sufficient Facts to Support Intentional or Negligent
                    Infliction of Emotional Distress Claims against Sukhram.

                To demonstrate a cause of action for emotional distress, Plaintiff must allege

“conduct so outrageous in character, and so extreme in degree, as to go beyond all possible bounds

of decency, and to be regarded as atrocious, and utterly intolerable in a civilized community.”

Kennedy v. American Airline Inc., 195 F. Supp. 3d 646, 658 (D.N.J. 2016) (quoting Edmond v.

Plainfield Bd. of Educ., 171 F. Supp. 3d 293, 316 (D.N.J. 2016)). Importantly, New Jersey sets a

high bar for a plaintiff to establish extreme and outrageous conduct. Hamza v. United Continental

Holdings, LLC, Civil Action No. 19-8971 (FLW) (TJB), 2020 WL 5757807, at *5 (D.N.J. 2020).

In fact, in the employment context, courts in New Jersey have noted that it is extremely rare to

find conduct that will rise to the level of outrageousness necessary to provide a basis for recovery

for the tort of infliction of emotional distress. See Weber v. Don Longo, Inc., No. 15-2406, 2018

WL 1135333, at *18 (D.N.J. Mar. 2, 2018) (quoting Cox v. Keystone Carbon Co., 861 F.2d 390,

395 (3d Cir. 1988)) (analyzing a claim of intentional infliction of emotional distress); see also Doll

v. Port Authority Trans-Hudson Corp., 92 F. Supp. 2d 416, 423-24 (D.N.J. 2000) (analyzing a

claim for negligent infliction of emotional distress).

                Here, Plaintiff’s Complaint fails to specifically identify Sukhram’s conduct upon

which Plaintiff bases his intentional and/or negligent infliction of emotional distress claims. In

fact, the Complaint includes only two paragraphs discussing Sukhram’s alleged conduct towards

Plaintiff. Ex. A, Compl. at ¶¶ 22-23. Yet, even accepting these allegations as true, Sukhram’s

conduct was not so outrageous in character, and so extreme in degree, as to go beyond all possible

bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized

                                                 13

92458401v.2
Case 2:21-cv-13471-CCC-JSA Document 1 Filed 07/08/21 Page 14 of 19 PageID: 14




community. See, e.g., Fregara v. Jet Aviation Business Jets, 764 F. Supp. 940, 956 (D.N.J. 1991)

(holding that the plaintiff failed to establish intentional infliction of emotional distress against his

employer based on plaintiff’s allegations that his employer: (i) threatened to terminate the plaintiff

for performance; (ii) requested that the plaintiff resign; (iii) overworked the plaintiff; (iv) required

the plaintiff to attend counseling sessions dealing with his performance; (v) told the plaintiff he

was not doing a good job; (vi) gave the plaintiff warning notices; and (vii) closely monitored the

plaintiff).

                  Further, Plaintiff also has not alleged sufficient facts to demonstrate that Sukhram,

actually caused Plaintiff to suffer from severe emotional distress necessary to support his claims.4

For example, in Mardini v. Viking Freight, Inc., the court dismissed the plaintiff’s claim for

intentional infliction of emotional distress where the plaintiff pled that she had become physically

distraught, sustained a shock to her nervous system, and suffered severe emotional distress, but

did not alleged that she had to seek medical assistance, nor did she allege any specific ailments

that afflicted her as a result of defendants’ conduct. Here, like Mardini, Plaintiff does not claim

that Sukhram’s conduct necessitated that Plaintiff seek medical treatment or resulted in any

specific medical ailments or conditions. As such, Plaintiff’s pleadings do not assert that Plaintiff

in fact suffered from severe emotional distress as a result of Sukhram’s conduct.

                  Therefore, Plaintiff lacks a reasonable basis or colorable ground to support claims

of negligent or intentional infliction of emotional distress against Sukhram.




4
 The same level of emotional distress required for an intentional infliction of emotional distress claim is required to
sustain a claim for negligent infliction of emotional distress. D’Angelo v. Ocwen Loan Servicing, LLC, DOCKET
NO. A–4195–14T2, 2017 WL 712781, at *9 (App. Div. Feb. 23, 2017).
                                                            14

92458401v.2
Case 2:21-cv-13471-CCC-JSA Document 1 Filed 07/08/21 Page 15 of 19 PageID: 15




                v.   Respondeat Superior Liability Is Applicable to Sukhram.

                 Plaintiff claim for respondeat superior fails against Sukhram for several reasons.

First, there is no separate cause of action for respondeat superior. Allia v. Target Corp., Civ.

Action No. 07–4130(NLH), 2008 WL 1732964, at *6 (D.N.J. April 10, 2008). Further, the

respondeat superior doctrine is a vicarious liability principle pursuant to which a master will be

held liable in certain cases for the wrongful acts of its servants or employees. Carter v. Reynolds,

815 A.2d 460, 463 (2003). Here, Sukhram is the “servant” for whose alleged wrongful conduct

Plaintiff seeks to impose liability on the Corporate Defendants. Therefore, the respondeat superior

theory of liability is inapplicable to Sukhram.

                 Ultimately, Plaintiff has no reasonable bases in fact or colorable grounds supporting

any of the twelve causes of action asserted in this lawsuit against Sukhram. Therefore, because

Plaintiff fraudulently joined him in order to defeat diversity jurisdiction, the Court can disregard

Sukhram’s citizenship. As such, there is complete diversity between the properly-joined parties

in this case.

C. Amount In Controversy Exceeds $75,000

                 Although Plaintiff does not plead a specific amount of damages in his Complaint,

the amount in controversy claimed by Plaintiff exceeds $75,000, exclusive of interest and costs.

                 “Where a complaint does not limit its request to a precise monetary amount, a court

must independently appraise the claim’s value.” Aviles v. Tilson, Civil Action No. 18-1940-BRM-

DEA, 2018 WL 4489681, at *3 (D.N.J. Sep. 19, 2018) (citations omitted). In doing so, the “[C]ourt

can look beyond the face of the petition” and “look to entire record” to determine if diversity

jurisdiction exists. See Fagan v. Jaffe, Civil Action No. 08-640 (PGS), 2008 WL 4155637, at *2

(D.N.J. Sept. 9, 2008) (internal citations omitted).


                                                  15

92458401v.2
Case 2:21-cv-13471-CCC-JSA Document 1 Filed 07/08/21 Page 16 of 19 PageID: 16




               Further, although the Corporate Defendants must prove by a preponderance of the

evidence that the amount in controversy exceeds $75,000, “that burden is not especially onerous.”

Auto-Owners Ins. Co. v. Stevens & Ricci, Inc., 835 F.3d 388, 395 (3d Cir. 2016). This is because

“the amount in controversy is not measured by the low end of an open-ended claim, but rather by

a reasonable reading of the value of the rights being litigated.” Id. (quoting Angus v. Shiley Inc.,

989 F.2d 142, 146 (3d Cir. 1993)).

               To determine the amount in controversy, the Court may consider non-frivolous

claims of punitive damages. See Avraham v. Golden, Case No. 18-11795 (SDW) (JAD), 2020 WL

2214535, at *10 (D.N.J May 7, 2020). Punitive damages, if awarded, can increase the amount

recovered by Plaintiff beyond the jurisdictional requirement, where, as here, punitive damages are

available as a matter of state substantive law for actions alleged by Plaintiff. See Hann v. The

Home Depot, 1:18-cv-10223-NLH-JS, 2019 WL 479348, *4 (D.N.J. Feb. 7, 2019) (NJLAD); see

also Longo v. Pleasure Prods., Inc., 71 A.3d 775, 64-65 (2013) (CEPA). In such cases, punitive

damages will generally satisfy the amount in controversy requirement because it cannot be stated

to a legal certainty that the value of Plaintiff’s claim is below the statutory minimum. Golden v.

Golden, 382 F.3d 348, 355 (3d Cir. 2004).

               Further, attorney's fees are also part of the amount in controversy if there is fee-

shifting (i.e., if attorney’s fees are available to successful plaintiffs under the causes of action

asserted). Suber v. Chrysler Corp., 104 F.3d 578, 585 (3d Cir. 1997).        Several of the claims

asserted in the Complaint allow Plaintiff, if he is successful in the lawsuit, to recover attorneys’

fees. See, e.g., N.J. Stat. Ann. § 10:5-27.1 (NJLAD); N.J. Stat. Ann. § 34:11-4.10 (NJWPL); N.J.

Stat. Ann. § 34:11-56a25 (NJWHL). The Court may also consider emotional distress damages in

calculating the amount in controversy. See Avraham, 2020 WL 2214535, at *10. The amount in


                                                16

92458401v.2
Case 2:21-cv-13471-CCC-JSA Document 1 Filed 07/08/21 Page 17 of 19 PageID: 17




controversy also necessarily includes the treble damages available to Plaintiff for the

WTA/NJWPL claims asserted by Plaintiff. See N.J. Stat. Ann. § 34:11-4.10.

               Although Defendant will be able to establish that it has fully complied with all

applicable laws and that Plaintiff is not entitled to any damages, Plaintiff’s lawsuit seeks damages

in excess of $75,000 based on the claims asserted and categories of damages sought. Specifically,

in his Complaint, Plaintiff requests extensive monetary remedies such as compensatory,

consequential, incidental damages, including front pay, back pay, and loss of benefits, as well as

civil penalties. He also demands punitive damages and attorney’s fees. See Ex. A, Compl. at

“WHEREFORE” clauses.

               Combining Plaintiff’s potential treble damages, attorney’s fees, and punitive

damages, and other damages that Plaintiff is seeking in this case, the amount in controversy well

exceeds $75,000. See, e.g., Hann, 2019 WL 479348, at *4 (denying plaintiff’s motion to remand

because the alleged damages for the plaintiff’s claims—compensatory damages, punitive damages,

and attorneys’ fees—“readily establish the jurisdictional threshold”).

               Therefore, the amount in controversy exceeds the $75,000 jurisdictional limit,

exclusive of costs and interest.

                          III.     PROCEDURAL REQUIREMENTS

               Removal of the State Court Action is proper under 28 U.S.C. §§ 1441 and 1446.

D. Venue

               The State Court Action is located within the District of New Jersey. Therefore,

venue for purposes of removal is proper because the United States District Court for the District

of New Jersey embraces the place in which the removed action was pending. 28 U.S.C. § 1441(a).




                                                17

92458401v.2
Case 2:21-cv-13471-CCC-JSA Document 1 Filed 07/08/21 Page 18 of 19 PageID: 18




E. Timeliness of Removal

               This Notice of Removal is filed by the Corporate Defendants within thirty (30) days

after the receipt by Corporate Defendants, through service of summons, of a copy of the initial

pleading setting forth the claims for relief upon which this action is based. See 28 U.S.C. §

1446(b). Further, this Notice of Removal is filed within one (1) year from commencement of the

State Court Action and, therefore, is timely under 28 U.S.C. § 1446(b).

F. Sukhram’s Consent Not Required

               When a civil action is removed solely under section 1441(a), all defendants who

have been properly joined and served must join in or consent to the removal. 28 U.S.C. §

1446(b)(2)(A) (emphasis added). This is commonly referred to as the “rule of unanimity.” Allen

v. Bongiovi, Civil No. 07-44(RBK), 2007 WL 869535, at *3 (D.N.J. Mar. 19, 2007). However,

the rule of unanimity may be disregarded where a defendant has been fraudulently joined. Id. As

previously established, Plaintiff fraudulently named Sukhram as a defendant in this case to defeat

diversity jurisdiction. Further, as of the filing of this Notice of Removal, Plaintiff has not yet

served Sukhram. As such, Plaintiff has not properly joined or served Sukhram as of the filing of

this Notice of Removal. Therefore, Sukhram’s consent is not required to file this Notice of

Removal.

G. Other Procedural Requirements

               A copy of this Notice of Removal will be promptly served upon counsel for Plaintiff

and filed with the Clerk of the Superior Court of New Jersey, Law Division: Union County. See

28 U.S.C. §§ 1446(a), (d).

               This Notice of Removal is signed by the Corporate Defendants’ counsel pursuant

to Fed. R. Civ. P. 11. See 28 U.S.C. § 1446(a).


                                                  18

92458401v.2
Case 2:21-cv-13471-CCC-JSA Document 1 Filed 07/08/21 Page 19 of 19 PageID: 19




                                    IV.     CONCLUSION

              By this Notice of Removal, the Corporate Defendants do not waive any objections

they may have as to service, jurisdiction or venue, or any other defenses or objections they may

have to this action. Defendants intend no admission of fact, law, or liability by this Notice of

Removal and expressly reserve all defenses, motions, and/or pleas.

Dated: July 8, 2021

                                     By: /s/ Christopher B. Fontenelli
                                        Christopher B. Fontenelli (082532014)
                                        Locke Lord LLP
                                        Brookfield Place
                                        200 Vesey Street, 20th Floor
                                        New York, NY 10281
                                        T: 212-912-2730
                                        Email: cfontenelli@lockelord.com

                                          Paulette Brown
                                          Locke Lord LLP
                                          Forrestal Village 116
                                          Village Boulevard Suite 200 – Office 30
                                          Princeton, New Jersey 08540
                                          Email: Paulette.Brown@lockelord.com

                                          Kimberly Williams (pro hac vice forthcoming)
                                          Locke Lord LLP
                                          Chase Tower
                                          2200 Ross Avenue, Suite 2800
                                          Dallas, Texas 75201
                                          Telephone: (214) 740-8000
                                          Email: kwilliams@lockelord.com

                                          Akilah F. Craig (pro hac vice forthcoming)
                                          Locke Lord LLP
                                          600 Travis Street, Suite 2800
                                          Houston, Texas 77002
                                          Telephone: (713) 226-1200
                                          Email: akilah.craig@lockelord.com

                                          ATTORNEYS FOR KEURIG DR PEPPER INC.,
                                          DR PEPPER/SEVEN-UP INC., AND MOTT’S LLP


                                                19

92458401v.2
